Order entered October 16, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01104-CV

                        IN RE JOSEPH WAYNE HUNTER, Relator

                     On Appeal from the 265th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-56295-R

                                           ORDER
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III

       Based on the Court’s opinion of this date, we DENY relator’s September 11, 2019

petition for writ of mandamus. We DENY AS MOOT relator’s motion for leave to file his

petition for writ of mandamus.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE